Title: Valentín de Foronda to Thomas Jefferson, 30 November 1811
From: Foronda, Valentín de
To: Jefferson, Thomas


           
                      
                        Coruña 
                        Noviembre 30 de 1811.
          
		    Philosofo respetable, tengo la honra de remitir á Vm un exemplar de un folleto, que viene á ser una copia de los apuntes que imprimi en Philadelphia sobre la nueva constitucion en que aconsejaba á las Cortes la senda, que creia debia seguir, y que no ha seguido de lo que ha resultado una perdida de tiempo inmensa, lo que no podia
				menos de succeder, no habiendo fixado las vases sobre las que se debia edificar: asi tan pronto se ha tocado un punto como otro enteramente inconexo. Se ha hecho cosas buenas, y se han dexado en
				pie
				grandes absurdos.
          La parte primera de la Constitucion está aprobada. En el mismo dia, que me llegó el proyecto presentado por la comision hice rapidamente las observaciones que lerá Vm. Se resiente de ideas goticas, de librazos viejos; de nuestras rancias préocupaciones.
           Va tambien una carta contra Claros, nombre supuesto, que se aplicó su Autor el Obispo celebre de Orense, que huele á santidad, que ha sido Regente, que no quiso por el pronto hacer el juramento al Pueblo Soberano; pero al cabo lo hizo. En este papel trato varios puntos del Derecho-publico.
				Aunque me firme Claro y franco todos saben, que soy el Autor.
          Celebraria tener la coleccion de Cartas, que he insertado en el diario de Sn Tiago en los  
                     6 meses que me hallo en Galicia; pero no teniendo sino un exemplar no puedo desprenderme de él. He hablado á lo Philosofo me he opuesto a que se gritara en los Escritos viva el Rey; sino que fuese viva la Nacion Española 
                        el pueblo Español: y me explicaba así. Lo que deviera ser es viva el Soberano, que nunca he oido: pero esta grandiosa idea moral no se concive por el pueblo: está mas a su alcance, Viva la Nacion y aun mas (por lo que le doy la preferencia) viva el pueblo Español. Me he opuesto á que se llamen Reales Exercitos, sino Exercitos Nacionales. No es cosa de molestar á Vm.
           Habiendo tocado en un papel varios puntos en que se creia interesada la Clerecia, y Frayleria se han sublevado: me han escrito varios anonimos, han impreso algunos, y han predicado contra mi. Yo contesté y pulvericé á los dos primeros, anunciando que no gastaria el tíempo en contestar á necedades que ya han salido otros anonimos, 
                     que han ridiculizado á mis antagonistas. Es menester confesar, que hay todavia muchas preocupaciones, que sobstienen varias gentes, y con las que no pueden los Sabios, los Philosofos de que hay algunos. Si, Philantropo Jefferson son de tanto merito, que los pondria á luchar con los primeros sabios de Europa.
          Remito tambien 6 cartas que escribi en Lisboa en el mes de Julio de 1810. En la 6a verá Vm un dialogo sobre la Nobleza.
          Envio igualmente un papelito que gustará á Vm por el solo merito de haberlo publicado en favor de un Ciudadano, y contra un Juez.
          No remito exemplares para su amigo de Vm el Philosofo, el sabio Madisson porque seria exponerme á que los ignorantes, los interpretes iniqüos de las acciones humanas, incapaces de distinguir lo que es un acto de Cortesania, de respeto á las luces lo atribuieran,
				á que tenia correspondencia con un enemigo declarado de la España.
          No hablo del Estado Guerrero, porque me he propuesto no hablar de estas cosas con los estrangeros, y espero que no llevara á mal semejante conducta.
          Deseo á Vm la mas perfecta salud en compañia de sus apreciables hijas, á cuyos pies se servirá ponerme disponiendo de su admirador, y atento Servidor que SMB.Valentin de Foronda
         
          Editors’ Translation
          
             
                     Coruña 
                        November 30, 1811.
            
		  Respectable philosopher, I have the honor of sending you a copy of a pamphlet which is itself a reproduction of the notes that I printed in Philadelphia about the new constitution. In it, I advised the Cortes of the path that I thought should be taken, but which has not been pursued resulting in an immense waste of time, which was
			 unavoidable, as it had not established the necessary foundations on which to build: in consequence, as soon as it touched on one point another became entirely unconnected. It has done good
			 things,
			 but it has left standing huge absurdities.
            The first part of the constitution is approved. On the same day that the plan presented by the commission arrived, I quickly made the enclosed observations. It is weakened by gothic ideas, outdated books, and our antiquated preoccupations.
             I am also sending a letter attacking Claros, an assumed name used by the celebrated bishop of Orense, who reeks of saintliness, who was regent, and who refused for a time to take the oath to the sovereign people, but who finally did it. In this paper I address various points of public law.
			 Although I sign myself Claro y franco, everyone knows that I am the author.
            I would be delighted to transmit the collection of letters that I inserted in the Santiago newspaper during the six months I have been in Galicia; but having only one copy, I cannot detach myself from it. I have spoken like a philosopher. In my writings I have opposed shouting long live the king; on 
                     
                     the contrary it should be long live the Spanish people: I explained myself in this way: it should be long live the Sovereign, which I have never heard; but this grandiose moral idea is not understood by the people: it is more within their grasp to say long live the Nation and even more so (that which I prefer) to say long live the Spanish people. I have opposed the idea of calling our forces royal armies, but prefer national armies instead. This is not
			 something to bother yourself about, however.
             Having touched in one paper on various points in which the clergy has a vested interest, the monks have risen in insurrection: several anonymous authors have written to me, others have been published, and some have preached against me. I answered and crushed the first two, announcing that I would not waste my time answering stupidities; other anonymous writings have appeared to ridicule my antagonists. People admittedly still have many concerns that wise men cannot resolve, even philosophers, of whom there are a few. Yes, philanthropic Jefferson, their merit is such  that I would set them against the wisest men in Europe.
            I also send six letters that I wrote in Lisbon in the month of July 1810. In the last you will see a dialogue on the nobility.
            In addition, I am forwarding a little essay that you will like solely because I published it in favor of a citizen, and against a judge.
            I am not sending copies to your friend the wise philosopher Madison, because that would mean exposing myself to the ignorant, with their iniquitous interpretations of human actions. Incapable of recognizing it as an act of courtesy and respect to the
			 enlightened, they would instead interpret it as correspondence by me with a declared enemy of Spain.
            I do not speak of the progress of the war, because I have decided to avoid such topics with foreigners, but I hope you do not take this the wrong way.
            I wish you the best of health in the company of your fine daughters, at whose feet I place myself at your disposal, your admirer, and attentive servant who kisses your hand.
                     
                     
                     
                     
                     Valentin de Foronda
          
        